Citation Nr: 1421808	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Whether the severance of TDIU in a February 2013 rating decision on the basis of clear and unmistakable error (CUE) was proper.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to January 1962 and from April 1962 to March 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2012, the Board remanded the matter of entitlement to TDIU to the RO for further development and adjudicative action finding that the matter had been re-raised following the RO's October 2010 denial of TDIU.  

In a September 2012 rating decision, the RO granted a TDIU, effective from November 4, 2011.  However, in October 2012, the RO proposed to sever the TDIU on the basis of CUE.  In a February 2013 rating decision, the RO severed the TDIU, effective from June 1, 2013.  

Thus, the issue of entitlement to a TDIU remains in appellate status.  As such, the RO issued a supplemental statement of the case (SSOC) addressing the TDIU claim in March 2013, and returned the case to the Board.  Before the Board addressed the merits of the TDIU claim, the Veteran submitted a statement received at the Board in July 2013 asserting that the RO's February 2013 rating decision that severed the TDIU was clearly and unmistakably erroneous.  This action is considered a notice of disagreement (NOD) with the February 2013 rating decision that severed the TDIU on the basis of CUE.  

The Board, however, mistakenly construed the Veteran's July 2013 statement as a CUE motion with respect to the Board decision issued in July 2012.  As such, the Board incorrectly sent correspondence to the Veteran and his representative acknowledging that the Veteran's motion for CUE in a Board decision would be separately addressed by the Board.  

As the Veteran is not asserting CUE in the July 2012 Board decision (which granted increased ratings for bilateral pes planus and remanded the TDIU claim for additional development of the record), the Board has corrected the error.  To comport with the Veteran's intentions, the Board now construes the Veteran's July 2013 correspondence as an NOD to the RO's February 2013 rating decision that severed the TDIU.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Because the Veteran's TDIU was severed pursuant to a February 2013 rating decision, the issue of entitlement to a TDIU remains on appeal and before the Board at this time.  However, the TDIU claim must be deferred pending the outcome of the Veteran's disagreement with the severance of TDIU.

The Veteran disagreed with the February 2013 rating decision's severance of a TDIU on the basis of CUE in the September 2012 rating decision.  

As an NOD has been received, the RO must now issue a Statement of the Case as to the issue of whether the severance of TDIU, based on a finding of CUE, in the February 2013 rating decision was proper.  According to the United States Court of Appeals for Veterans Claims (Court) where a Notice of Disagreement has been submitted, the veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Moreover, as the severance issue is inextricably intertwined with the issue of entitlement to a TDIU, the TDIU claim must be deferred pending the outcome of the severance issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are " inextricably intertwined " when a decision on one issue would have a " significant impact " on another issue).

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a Statement of the Case as to the issue of whether the February 2013 rating decision properly severed the Veteran's TDIU effective from June 1, 2013, so that the Veteran may have an opportunity to perfect an appeal by filing a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



